

116 S2385 IS: Broadband Internet for Small Ports Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2385IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Rural Electrification Act of 1936 to improve access to broadband telecommunications
			 services in rural areas, including by encouraging the provision of
			 broadband loans and grants to increase broadband service in emerging
			 harbor projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Broadband Internet for Small Ports Act. 2.Access to broadband telecommunications services in rural areasSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended—
 (1)in subsection (c)— (A)in paragraph (2)—
 (i)in subparagraph (A)— (I)in clause (i)—
 (aa)by striking of at least— and inserting a semicolon; and (bb)by striking subclauses (I) and (II);
 (II)in clause (iii), by striking and at the end; (III)in clause (iv), by striking the period at the end and inserting ; and; and
 (IV)by adding at the end the following:  (v)give priority to applications for projects to provide rapid and expanded deployment of fixed and mobile broadband on cropland and ranchland within a service territory for use in various applications of precision agriculture.; 
 (ii)in subparagraph (B)— (I)in clause (i)—
 (aa)in subclause (III), by inserting or after the semicolon; (bb)in subclause (IV), by striking or and inserting and; and
 (cc)by striking subclause (V); and (II)in clause (ii)—
 (aa)in the matter preceding subclause (I), by striking 2 and inserting 1; (bb)in subclause (IV), by inserting and after the semicolon;
 (cc)in subclause (V), by striking ; and and inserting a period at the end; and (dd)by striking subclause (VI); and
 (iii)by adding at the end the following:  (C)Emerging harbor project priorityIn addition to the priority given under subparagraph (B), the Secretary shall give equal priority to an application for a project that would increase the availability of broadband service in an emerging harbor project (as defined in section 210(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(f))), without regard to whether the application is from an emerging harbor project.
							(D)Identification of unserved communities
 (i)In generalIn the case of an application given the highest priority under subparagraph (A)(i), the Secretary shall confirm that each unserved rural community identified in the application is eligible for funding by—
 (I)conferring with and obtaining data from the Chair of the Federal Communications Commission and the Administrator of the National Telecommunications and Information Administration with respect to the service area proposed in the application;
 (II)reviewing any other source that is relevant to service data validation, as determined by the Secretary; and
 (III)performing site-specific testing to verify the unavailability of any residential broadband service in the unserved rural community.
 (ii)AdjustmentsNot less often than once every 2 years, the Secretary shall review, and may adjust through notice published in the Federal Register, the unserved communities identified under clause (i).; and
 (B)in paragraph (3), by striking subparagraphs (C) and (D) and inserting the following:  (C)MaximumExcept as provided in subparagraph (D), the amount of any grant made under this section shall not exceed 50 percent of the development costs of the project for which the grant is provided.
 (D)Secretarial authority to adjustThe Secretary may make grants of up to 75 percent of the development costs of the project for which the grant is provided to an eligible entity if the Secretary determines that the project serves—
 (i)an area of rural households described in paragraph (2)(A)(ii); and (ii)a rural community described in any of subclauses (I) through (IV) of paragraph (2)(B)(i).;
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (B), by striking subsection (j) and inserting subsection (l); and (ii)by adding at the end the following:
						
 (C)Relation to universal service high-cost supportThe Secretary shall coordinate with the Federal Communications Commission to ensure that any grants, loans, or loan guarantees made under this section complement and do not conflict with universal service high-cost support (as defined in section 54.5 of title 47, Code of Federal Regulations, or any successor regulation) provided by the Commission.; 
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in clause (i), by striking 50 and inserting 90; and (II)in clause (ii), by striking 3 and inserting 2; and
 (C)by adding at the end the following:  (6)Application processThe Secretary shall provide to an applicant of a grant, loan, or loan guarantee under this section feedback and decisions on funding in a timely manner.;
 (3)by redesignating subsections (j) and (k) as subsections (l) and (m), respectively; (4)by inserting after subsection (i) the following:
				
 (j)Broadband buildout dataAs a condition of receiving a grant, loan, or loan guarantee under this section, a recipient of assistance shall provide to the Secretary complete, reliable, and precise geolocation information that indicates the location of new broadband service that is being provided or upgraded within the service territory supported by the grant, loan, or loan guarantee not later than 30 days after the earlier of—
 (1)the date of completion of any project milestone established by the Secretary; or (2)the date of completion of the project.
 (k)Environmental reviewsThe Secretary may obligate, but not disperse, funds under this Act before the completion of otherwise required environmental, historical, or other types of reviews if the Secretary determines that a subsequent site-specific review shall be adequate and easily accomplished for the location of towers, poles, or other broadband facilities in the service area of the borrower without compromising the project or the required reviews.; and
 (5)in subsection (l)(2)(A) (as so redesignated)— (A)in clause (i), by striking and at the end;
 (B)in clause (ii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (iii)set aside at least 1 percent to be used for— (I)conducting oversight under this section; and
 (II)implementing accountability measures and related activities authorized under this section.. 